DECISION OF DISMISSAL
Plaintiffs appeal concerning certain real property assessments for the 2008-09 tax year. A case management conference was held June 9, 2010. Michael Scott Nine appeared for Plaintiff. Jed R. Tomkins, Assistant Legal Counsel, represented Defendant. Subsequently, written submissions were filed; the record closed July 26, 2010.
                          I. STATEMENT OF FACTS
The subject property is a single family residence located at 5 SE 69th Avenue in Portland, Oregon. It is identified as Account R255304. Plaintiffs acquired the property in October 2009 for $295,000. They were not personally responsible for the 2008-09 real property taxes.
Plaintiffs appeal the maximum assessed value (MAV) that was computed as of January 1, 2008, before they owned the property. As of that date, Defendant added certain "exception value" to account for construction that occurred during the previous calendar year. The prior owner did not appeal the 2008-09 tax year assessment to the local Board of Property *Page 2 
Tax Appeals (BOPTA). Plaintiffs appeal that 2008-09 tax year to this court; their Complaint was filed April 1, 2010.
                              II. ANALYSIS
Plaintiffs cannot prevail in this action because, for the 2008-09 tax year, they neither owned the subject property nor were responsible for any of the real property taxes for that period.
Because Plaintiffs were not the owners on the assessment date and were not responsible for the tax bill, they are not aggrieved for the 2008-09 tax year. ORS 305.275(1)(b).1 As a result, Plaintiffs have no standing to bring this appeal. They are bound by the actions and non-actions of their predecessor-in-interest. There is no avenue available for Plaintiffs to seek a reduction in the prior year's MAV.
The current tax year, 2009-10, MAV of $245,140 is the prior year's amount increased by the allowable three percent maximum annual addition. ORS 308.146(1). That computation is not at issue or in error. *Page 3 
                             III. CONCLUSION
Plaintiffs lack standing to appeal. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon September 21, 2010. The Court filed and entered this documenton September 21, 2010.
1 All references to Oregon Revised Statutes (ORS) are to 2007.